Citation Nr: 0121426	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  94-40 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to secondary service connection for hypertension.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel
INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
February 9, 1961, to August 23, 1961, and from June 16, 1962, 
to June 30, 1962.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1991 rating 
decision in which the RO denied primary service connection 
for cardiac arrhythmia.  The appellant appealed and was 
afforded a hearing at the RO in March 1994.  His claim was 
denied by the hearing officer in August 1994.  The case was 
remanded by the Board in May 1996 for evidentiary 
development.  In an August 1997 rating decision, the RO 
denied service connection for chronic obstructive pulmonary 
disease.  Thereafter, the appellant was afforded a hearing at 
the RO in October 1997.  In a May 1998 supplemental statement 
of the case (SSOC), both entitlement to service connection 
for a cardiovascular disorder and entitlement to service 
connection for a respiratory disorder were denied.  The case 
was thereafter returned to the Board for continuation of the 
appellant's appeal.

In September 1998, the case was remanded a third time by the 
Board for evidentiary development.  The requested development 
was completed and the case was returned to the Board for 
further consideration.

In May 1999, the Board determined that the issues of 
entitlement to primary service connection for a respiratory 
disorder, entitlement to primary service connection for 
rheumatic heart disease, and entitlement to secondary service 
connection for hypertension had been developed and were 
properly before the Board for appellate consideration.  
Service connection was granted for rheumatic heart disease 
and service connection was denied for a respiratory disorder.  
The issue of entitlement to secondary service connection for 
hypertension was remanded by the Board in May 1999 for 
evidentiary development.  The case has now been returned to 
the Board for further appellate consideration.


FINDING OF FACT

The veteran does not have a current diagnosis of 
hypertension.


CONCLUSION OF LAW

Hypertension is not caused by or aggravated by the veteran's 
service-connected rheumatic heart disease.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.310 (a).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided with an opportunity to 
submit such evidence.  Moreover, VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim.  The veteran was afforded more than 
one VA examination and a supplemental medical opinion has 
been obtained to include consideration of whether any current 
hypertension may be related to his service-connected 
rheumatic heart disease.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Thus, the Board finds that the claim is ready to 
be reviewed on the merits.  See Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001).

In order to establish entitlement to secondary service 
connection for a disability, there must be evidence that 
establishes that such disability exists and that it is caused 
by or aggravated by a service-connected disability.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

As explained below, we find that the veteran's claim of 
entitlement to secondary service connection for hypertension 
must be denied for the reason that the veteran does not have 
a diagnosis of that disability.  The Board notes that the 
veteran is required to present medical evidence of a current 
disability as a first step in establishing secondary service 
connection.  

In this case, the evidence at the time of the May 1999 Board 
remand included a diagnosis of hypertension on VA examination 
in January 1998.  Rheumatic heart disease which is currently 
evaluated as zero percent disabling is the veteran's only 
service-connected disorder.  The case was remanded to 
determine whether the veteran's hypertension was caused by or 
aggravated by his service-connected rheumatic heart disease.  
However, medical evidence received subsequently reveals that 
the veteran does not, in fact, have hypertension.

Of specific interest in this regard are several evidentiary 
records.  

Private medical records were received from Charles 
Manganiello, M.D.  Review of those records shows that the 
veteran has been followed for cardiomyopathy  prostate 
cancer, allergic rhinitis and chronic lung disease.  The 
medical records also indicate that the veteran was followed 
for hypertension, but the clinical findings in the treatment 
records do not show blood pressure readings which would be 
consistent with a diagnosis of hypertension.  The readings 
reported by Dr. Manganiello were as follows up through 
September 1999: 130/90, 120/80, 140/60, 130/80, 158/62, 
130/80, 120/80, and 160/90.  Moreover, the veteran has never 
taken any medication for hypertension.

On VA cardiovascular examination in January 2000, the 
veteran's blood pressure was reported to be 140/80 in the 
right arm and 135/80 in the left arm.  Despite these findings 
which are within normal limits, the VA examiner indicated 
that the veteran had a 30-year history of hypertension.  No 
current diagnosis of hypertension was made.  The VA examiner 
indicated at that time that the veteran's hypertension had 
been aggravated by his service-connected rheumatic heart 
disease.

Subsequent VA examination in April 2000 by a different VA 
examiner related that the medical opinion in January 2000 was 
not supported by the clinical evidence in the claims folder.  
It was further noted that the VA physician who had provided 
the January 2000 opinion had transferred to another VA 
facility.

As a result of the conflicting VA medical opinions, the RO 
requested a review by a Board of Cardiology (consisting of 
two VA physicians).  The veteran's clinical records were 
reviewed and it was reported that he consistently had blood 
pressure readings of 120/80, with the exception of one 
reading of 140/90.  It was indicated that there was very 
little evidence that the veteran had hypertension at all.  
The conclusion provided by the Board of Cardiology was that 
there was no evidence of hypertension in the veteran based on 
a review of clinical records and, as such, the question of 
whether the veteran's rheumatic heart disease had contributed 
to his hypertension was moot.

A February 2001 letter was received from Dr. Manganiello 
which indicated that the veteran was still being followed for 
underlying heart and lung disease related to military 
service.  Dr. Manganiello did not indicate that the veteran 
had been diagnosed with hypertension.

Because the medical evidence of record reflects no current 
diagnosis of hypertension, the veteran's claim of entitlement 
to secondary service connection for that disorder must be 
denied.


ORDER

Secondary service connection for hypertension is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

